1. "An agent is not ordinarily liable to third persons for mere nonfeasance."
2. "Nonfeasance is the total omission or failure of the agent to enter upon the performance of some distinct duty or undertaking which he has agreed with his principal to do."
3. "Misfeasance means the improper doing of an act which the agent might lawfully do; or, in other words, it is the performing of his duty to his principal in such a manner as to infringe upon the rights and privileges of third persons. Where an agent fails to use reasonable care or diligence in the performance of his duty, he will be personally responsible to a third person who is injured by such misfeasance."
4. The agent's liability for an act of misfeasance is not based upon the ground of his agency, but upon the ground that he is a wrongdoer, and as such is responsible for any injury he may cause. "When once he enters upon the performance of his contract with his principal, and in doing so omits, or fails to take reasonable care in the commission of, some act which he should do in its performance, whereby some third person is injured, he is responsible therefor to the same extent as if he had committed the wrong in his own behalf."
5. "Misfeasance may involve also to some extent the idea of not doing; as where an agent engaged in the performance of his undertaking does not do something which it is his duty to do under the circumstances, or does not take that precaution or does not exercise that care which a due regard to the rights of others requires. All this is not doing, but it is not the not doing of that which is imposed upon the agent merely by virtue of his relation, but of that which is imposed upon him by law as a responsible individual in common with all other members of society. It is the same not doing which constitutes actionable negligence in any relation."
6. "Before an agent becomes liable for an act of omission alleged to have constituted negligence with resultant injury, it must appear that such agent had agreed to perform such act for his principal, or had assumed to perform it."
7. The allegations of the petition are sufficient as against general demurrer to constitute a cause of action against the agent.
                        DECIDED NOVEMBER 7, 1941.
H. B. Hoppendietzel brought suit against Life Insurance Company of Virginia and Clyde Wade to recover damages because of injuries sustained by him by the alleged negligence of the defendants. The petition alleged that the plaintiff, at the time of the injuries sustained by him and for some time theretofore, had occupied as a tenant the premises known as apartment 18 in an apartment building belonging to the insurance company, the rent being *Page 133 
paid to the lessor's agent, Wall Realty Company. The leased premises were located on the third floor of the apartment building, and a wooden stairway extended from the back porch of the leased premises to the ground. The use of this stairway was one of the rights of the plaintiff under his lease. A part of the stairway was a flight of stairs extending from the rear porch of the apartment leased by the plaintiff to a platform adjoining the rear porch of the apartment on the second floor, which apartment was directly beneath the apartment leased by the plaintiff. The physical injuries complained of were sustained by the plaintiff on August 20, 1939. A short time previously he notified the defendant lessor, through its agent, the Wall Realty Company, that certain planks on the back porch of the apartment leased by the plaintiff had rotted out, that portions of the railing along the back stairs had rotted out, and that several of the lower treads in the flight of stairs leading from the second floor to the third floor and connected with the back porch of the leased premises appeared to be decayed and in bad repair. The plaintiff requested that the back porch, banisters, and stairs be inspected and the necessary repairs made, and the defendant lessor, through its agent, the Wall Realty Company, stated to the plaintiff that an inspection would be made and all repairs would be promptly made which were needed to make the back porch, stairway, and railing safe for use. Shortly after the foregoing request and notice, and prior to August 20, 1939, the defendant lessor sent its agent, Clyde Wade, to inspect and repair the back porch of the premises leased to the plaintiff and the stairway leading thereto. The defendant Wade replaced rotten planks in the back porch and replaced certain of the rotted treads in the stairway leading to the back porch. After these repairs were made there was nothing to indicate to the plaintiff that the back porch and the stairs adjacent to it were not safe for use. The steps were negligently inspected and repaired, and in particular the top tread of the stairway which connected with the back porch of the plaintiff's apartment, which tread was rotten and unsafe, was not repaired or replaced. This top tread was covered with a coat of paint. Its rotten and unsafe condition, while not apparent to one using it, would have been clearly apparent to one making a proper inspection of the stairway, and a proper inspection of the stairway, by an inspection of the underside of the tread, would have shown *Page 134 
clearly that the tread had rotted out and was unsafe for use. The stairway leading to the back porch was under control of the defendant lessor who, through its janitor, kept the steps clean and used them in connection with the operation of the apartment building. On the evening of August 20, 1939, the plaintiff was leaving his apartment by way of the back stairs. He stepped upon the top tread of the stairs, and by reason of the rotted and decayed condition of this tread the heel of his shoe broke through the tread and was firmly held in the broken tread as in a vise. The plaintiff was catapulted forward and downward. He fell down the flight of stairs a distance of approximately twelve feet, his head violently striking the platform at the bottom of the flight of stairs which was adjacent to the rear porch of the second floor apartment. The petition set forth in detail the severe physical injuries sustained by him, his age, loss of earning capacity, and expenses incurred by reason of his injuries, and it was alleged that the plaintiff did not know, and had no reason to know, that the top tread of the stairs was unsafe for use, the surface thereof being such that it apparently was in good condition. The petition charged the defendant lessor with detailed negligence, and that "said defendant, Clyde Wade, was negligent, in that he failed to properly inspect the stairs leading to the rear porch of the apartment leased by your petitioner, and in failing to so repair them as to make them safe for use."
Upon the hearing of the defendant Wade's general demurrer the court sustained the same and dismissed the petition as to him, and the plaintiff excepted to that judgment.
The question of the sufficiency of the petition against the general demurrer must be determined apart from any consideration of whether or not the landlord would be liable under the facts alleged. An agent is personally liable to one injured by his misfeasance or act of negligence, but ordinarily is not liable for mere nonfeasance. Reid v. Humber, 49 Ga. 207;Kimbrough v. Boswell, 119 Ga. 201 (45 S.E. 977). He may, however, become liable where, though originally not bound to act at all, he enters upon the execution of a particular work and so negligently performs it as to cause injury to another. InSouthern Railway Co. v. *Page 135 Grizzle, 124 Ga. 735, 737 (53 S.E. 244, 110 Am. St. R. 191), Justice Cobb, speaking for the court, said: "An agent is not ordinarily liable to third persons for mere nonfeasance. . . An agent is, however, liable to third persons for misfeasance. Nonfeasance is the total omission or failure of the agent to enter upon the performance of some distinct duty or undertaking which he has agreed with his principal to do. Misfeasance means the improper doing of an act which the agent might lawfully do; or, in other words, it is the performing of his duty to his principal in such a manner as to infringe upon the rights and privileges of third persons. Where an agent fails to use reasonable care or diligence in the performance of his duty, he will be personally responsible to a third person who is injured by such misfeasance. The agent's liability in such cases is not based upon the ground of his agency, but upon the ground that he is a wrongdoer, and as such he is responsible for any injury he may cause. When once he enters upon the performance of his contract with his principal, and in doing so omits, or fails to take reasonable care in the commission of, some act which he should do in its performance, whereby some third person is injured, he is responsible therefor to the same extent as if he had committed the wrong in his own behalf. See 2 Clark  Skyles on Agency, 1297 et seq. Misfeasance may involve also to some extent the idea of not doing; as where an agent engaged in the performance of his undertaking does not do something which it is his duty to do under the circumstances, or does not take that precaution or does not exercise that care which a due regard to the rights of others requires. All this is not doing, but it is not the not doing of that which is imposed upon the agent merely by virtue of his relation, but of that which is imposed upon him by law as a responsible individual in common with all other members of society. It is the same not doing which constitutes actionable negligence in any relation." In Risby v.Sharp-Boylston Co., 62 Ga. App. 101 (7 S.E.2d 917), it was ruled: "Before an agent becomes liable for an act of omission alleged to have constituted negligence with resultant injury, it must appear that such agent had agreed to perform such act for his principal, or had assumed to perform it."
The petition alleges that the landlord sent the agent "to inspect and repair the back porch of the premises leased to the plaintiff and the stairway leading thereto." This is a sufficient allegation *Page 136 
that the agent was sent for that purpose, and that he actually went for that purpose. If this allegation is true, it was the agent's duty to inspect the porch and the whole stairway. It is alleged that the agent negligently inspected and repaired the steps. It is immaterial that it is not alleged whether he actually inspected the defective part or failed to inspect it in connection with the other parts which were actually inspected and repaired. If he could have discovered the defect by an inspection, he would be liable whether he negligently failed to discover it by actual inspection or negligently failed to inspect it so as to discover it when he had assumed the duty to inspect and repair the whole stairway.
The court erred in sustaining the agent's general demurrer and in dismissing the action as to him.
Judgment reversed. Stephens, P. J., and Felton, J., concur.